F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          FEB 7 2001
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 KENNETH LEROY ENGLISH,

           Plaintiff - Appellant,
 vs.                                                   No. 00-4065
                                                   (D.C. No. 99-CV-592)
 SHIRL LEBARON, Seventh District                         (D. Utah)
 Juvenile Court Judge, CHARLOTTE
 MEACHAM, Hearing Officer, DCFS,
 Salt Lake City, Utah; RODNEY
 TAYLOR, DCFS Social Worker;
 DEPARTMENT OF HUMAN
 SERVICES, STATE OF UTAH,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Plaintiff-Appellant Kenneth Leroy English, appearing pro se, appeals from

the district court’s sua sponte dismissal of his complaint under Fed. R. Civ. P.


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
12(b)(6). We affirm.

      Mr. English brought a civil rights action, 42 U.S.C. §§ 1983, 1985, against

Judge Shirl Lebaron, a state juvenile court judge, Charlotte Mecham, a hearing

officer for the Utah State Department of Human Services (“DHS”), Rodney

Taylor, a former social worker for DHS, and DHS. Mr. English sought the

removal of his name from a database of sexual offenders maintained by DHS,

$100,000 for defamation, and $4,000 as punitive damages. Adopting the

magistrate’s report and recommendation, the district court dismissed Mr.

English’s complaint, concluding that each defendant was     immune from Mr.

English’s suit.

      Mr. English raises six issues on appeal. As a preliminary matter, we

decline to consider Mr. English’s first, second, and fifth issues because Mr.

English failed to raise those issues before the district court. Creative Gifts, Inc.

v. UFO, 235 F.3d 540, 545 (10th Cir. 2000).

      We review Rule 12(b)(6) dismissals de novo, applying the same standard

used by the district court. United States v. Dry, __ F.3d __, 2000 WL 1855061, at

*2 (10th Cir. Dec. 19, 2000). We construe Mr. English’s pro se complaint

liberally. Hunt v. Bennett, 17 F.3d 1263, 1265 (10th Cir. 1994). In his third and

fourth issues on appeal, Mr. English asserts that the district court erred in

granting Mr. Taylor absolute immunity from liability based upon his testimony in


                                         -2-
a judicial proceeding involving Mr. English. Aplt. Br. at 12, 14. Although this

circuit does not afford social workers absolute immunity in connection with

investigative functions, Malik v. Arapahoe County Dep’t of Social Servs., 191

F.3d 1306, 1314 (10th Cir. 1999), we do take a functional approach to absolute

immunity questions. Mr. English’s complaint and appellate brief clearly indicate

that Mr. English is complaining about Mr. Taylor’s function as a testifying

witness. We have analogized the activities of those who investigate child abuse

claims to those of law enforcement officers, Snell v. Tunnell, 920 F.2d 673, 691

(10th Cir. 1990), and it is well established law that all “witnesses are absolutely

immune from damages liability based on their testimony .” Briscoe v. LaHue, 460

U.S. 325, 326 (1983); Miller v. Glanz, 948 F.2d 1562, 1570 (10th Cir. 1991).

When testifying as a witness under oath, social workers are absolutely immune.

Holloway v. Brush, 220 F.3d 767, 775 (6th Cir. 2000) (en banc).

      A generous construction of Mr. English’s brief indicates a sixth issue on

appeal concerning Judge LeBaron’s alleged admission of hearsay evidence and

“method of deciding Cases” in considering whether to remove Mr. English’s name

from the sexual offender database. Aplt. Br. at 13. We agree with the district

court that Judge LeBaron was acting in his judicial capacity and is therefore

immune from suit. Hunt, 17 F.3d at 1266 (“[A] state judge is absolutely immune

from § 1983 liability except when the judge acts in the clear absence of all


                                         -3-
jurisdiction.” (internal quotations and citation omitted)).

      Finally, we decline to “[i]nvestigate why Gilbert W. Dean is being held in

Prison on One False Charge . . . ,” Aplt. Br. 17, and decline to require the

Division of Child and Family Services to pay Mr. English $255.00 for his filing

fee because Mr. English was not the prevailing party. See 42 U.S.C. §1988.

      AFFIRMED. All pending motions are denied.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -4-